Motion Granted, Memorandum Opinion filed May 22, 2018, Withdrawn,
Appeal Reinstated, and Order filed June 19, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00181-CV
                                    ____________

                 IN THE INTEREST OF W.A.B., III, A CHILD


                    On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-04887

                                      ORDER

      On May 22, 2018, this court issued an opinion dismissing this appeal because
appellant failed to pay the appellate filing fee. On May 30, 2018, appellant paid the
filing fee and filed a motion to reinstate the appeal. The motion is granted.

      This court’s opinion filed May 22, 2018, is withdrawn, and our judgment of
that date is vacated. The appeal is ordered reinstated.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Jamison.